This is an application to set aside and annul the temporary restraining order granted by the court below, restraining the defendants herein from interfering with the management of the Tulane Baptist Church, from entering the church or congregating around it, and from intimidating or annoying the officers of the church, and the pastor thereof, the Rev. Sharpe, or its members, in the conduct of religious services and meetings.
The application has, in effect, been disposed of against relators in the decision in the case of Arthur McGhee et al. v. Rev. James A. Sharpe et al. (La. Sup.) 145 So. 671,1 this day handed down. The reason for ordering this case up was to have both sides of the controversy before us, so far as the controversy had been disclosed, in passing upon the question presented in the cited case.
The order, sought to be annulled, is affirmed, and the case, ordered up, is now remanded to be tried on the rule nisi that issued below, and, if necessary, on the merits, relators to pay the costs of this application.
O'NIELL, C.J., dissents.
1 176 La. 313.